Allowable Subject Matter
	Claims 1 and 4-18 are allowed. 
	An Examiner’s statement of reasons for allowance is provided as follows. As to claims 1, 7 and 17, the prior art of record fails to teach or suggest, either alone or in combination “virtual reality display device, comprising: an OLED display panel; and an optical system disposed between the OLED display panel and a user viewing side, wherein the optical system comprises: a first linear polarizing sheet disposed between the OLED display panel and the user viewing side; a first reflective-transmissive optical film disposed between the first linear polarizing sheet and the OLED display panel; a first quarter-wave plate disposed between the first reflective-transmissive optical film and the OLED display panel; a plano-convex lens located at a side close to the first linear polarizing sheet; and a plano-concave lens is close to the user viewing side; wherein the virtual reality display device further comprises a second quarter-wave plate disposed between the first linear polarizing sheet and the plano-convex lens; and wherein from a direction from the OLED display panel to the user viewing side, the OLED display panel, the first linear polarizing sheet, the second quarter-wave plate, and the plano-convex lens are arranged sequentially.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.